Cite as 2016 Ark. 408


                 SUPREME COURT OF ARKANSAS

  IN RE AMENDMENT TO RULES                         Opinion Delivered   November 17, 2016
  GOVERNING ADMISSION TO THE
  BAR, RULE VII(C)(17)




                                       PER CURIAM

       On June 18, 2015, we adopted as final the Arkansas Bar Association’s

recommendation concerning amendments to Rule VII(C) of the Rules Governing

Admission to the Bar. In re Amendments to Rules Governing Admission to the Bar, Rule VII,

2015 Ark. 280 (per curiam). The rule as amended provides for the automatic suspension of

attorneys who fail to pay the annual fee by the final deadline of April 15 following three

pre-suspension notices. The rule also requires the court to identify attorneys so suspended

in per curiam opinions following the final deadline each year and requires the clerk of this

court to mail a copy of the per curiam opinions to each suspended attorney and to all judges

in the state.

       The list attached to the most recent Rule VII per curiam opinion is 29 pages in

length and identifies 763 suspended attorneys, the vast majority of whom have failed to pay

the annual fee for several years. See In re Updated List of Attorneys Suspended for Failure to Pay

2016 Annual Attorney-License Fee, 2016 Ark. 260 (per curiam). Additionally, it appears that

many of those suspended attorneys have failed to keep current their contact information on

file with the clerk as required by Rule VII(F) as many of the copies of the per curiam

opinions sent to the suspended attorneys were returned as undeliverable. In other words,
                                     Cite as 2016 Ark. 408

many of these 763 attorneys appear to have abandoned their licenses to practice law, and

further attempts to notify these attorneys is likely futile and a waste of court resources.

       Today, we amend Rule VII(C)(17) as set out below to provide that attorney licenses

that have been or that become suspended for more than three (3) consecutive years for

failure to pay annual fees shall be deemed surrendered voluntarily, and the names of those

attorneys shall be removed from the roster of licensed attorneys. This amendment is effective

immediately.



                  RULES GOVERNING ADMISSION TO THE BAR

Rule VII. Application for license.

....

C. SUSPENSION FOR FAILURE TO PAY FEE

....

       (17) If a suspension is for more than three (3) consecutive years, the attorney shall be

deemed to have surrendered his or her license voluntarily, and the attorney’s name shall be

removed from the roles of licensed attorneys. To be reinstated, application must be made

to the Board of Law Examiners by the suspended attorney on a form supplied by the

Executive Secretary of the Board and accompanied by a tender of all unpaid license fees and

penalties and a Board reinstatement fee of $100.




                                               2